Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 15/907,333 filed on 28 February 2018. The response filed 15 April 2021 amends claims 1 and 15, cancels claim 5, adds claims 16 and 17, and presents arguments is hereby acknowledged. 	Claims 1-4, 6, 7, and 15-17 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 15 April 2021 has been entered.

Response to Arguments
Independent Claims 1 and 15
On pages 9-12 of the response filed 15 April 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 27 January 2021 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 9-12, Applicant argues that the Hannu/Rehan system fails to teach or suggest “transmission data is included that is in a non-transmittable state at a timing of generation of the distribution list and that is planned to be updated” and “only the determination information is updated without the distribution list being updated.” Applicant argues that Rehan teaches updating the MPD and fails to explicitly disclose “only the determination information is updated without the distribution list being updated.” 	Examiner respectfully agrees and finds these arguments persuasive-in-part. Neither Hannu nor Rehan discloses “transmission data is included that is in a non-transmittable state at a timing of generation of the distribution list and that is planned to be updated.” Thus, this amendment is found persuasive. Regarding the “only the determination information is updated without the distribution list being updated” limitation, Rehan of the Hannu/Rehan system discloses transmitting ARC codes without sending an entire MPD file using HTTP Post Request (Rehan, 0047). Thus, this argument is found unpersuasive. Therefore, Examiner finds these arguments persuasive-in-part. 



Dependent Claims 2-4, 6, 7
On pages 9-12 of the response filed 15 April 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 27 January 2021 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive-in-part. With regards to allowability, Examiner has conducted a search and applied new art. Thus, a new rejection is established against the independent claims.

Newly Added Claims 16 and 17
On page 12 of the response filed 15 April 2021, Applicant respectfully requests entry and full consideration of Claims 16 and 17. Examiner acknowledges this request and will now consider newly added claims 16 and 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2018/0035139 A1 to Giladi and US PGPUB 2018/0367592 A1 to Thomas et al.
Regarding Claim 1, Giladi discloses a transmission device (FIG. 3, DASH server) comprising:   		send, to a receiving device, a distribution list that includes one or more pieces of identification information identifying one or more pieces of transmission data (FIG. 2, 0020, and 0068 provides for DASH server sends, to a DASH client, a MPD that includes one or more URLs/pieces of identification information identifying one or more media segments/pieces of transmission data) that include first transmission data and second transmission data (0021 and 0032 provides for including available data and unavailable data), the first transmission data being transmission data in a transmittable state at a timing of generation of the distribution list (0028 and 0032 provides for available data being a segment/transmission data in an availability period, i.e. a transmittable state, at the time the MPD is read by a client/a timing of generation of the MPD), the second transmission data being transmission data that is in a non-transmittable state at the timing of generation of the distribution list and that is planned (0032 provides for the unavailable data being a segment/transmission data that is unavailable at the time the MPD is read by a client/a timing of generation of the MPD, and that is planned to be transmitted during its defined availability time window/after the timing of generation of the distribution list); and 	send, to the receiving device, one or more pieces of determination information (0020 and 0042 provides for send, to DASH client, the segment availability time/window size). 	Giladi doesn’t explicitly disclose wherein the transmission device comprises one or more processors; wherein sending determination information comprises send, to the receiving device, at a time different from a time of sending the distribution list, one or more pieces of determination information, each of the one or more pieces of determination information corresponding to one of the one or more pieces of identification information included in the distribution list and being meant for determining whether or not to request transmission of the transmission data identified by the corresponding identification information; and when the determination information is updated without the distribution list being updated, send the updated determination information to the receiving device without sending the distribution list. 	Thomas, in a similar field of endeavor, discloses wherein a transmission device comprises one or more processors (0055 and 0150 provides for wherein a manifest file server 110 comprises processor 702); 	wherein sending determination information comprises send, to the receiving device, at a time different from a time of sending the distribution list, one or more pieces (0139 provides for send, to the client device, at a time later than sending the full MPD, the missing patch), each of the one or more pieces of determination information corresponding to one of the one or more pieces of identification information included in the distribution list (0004 and 0057 provides for wherein each of the patches correspond to a segment included in the MPD) and being meant for determining whether or not to request transmission of the transmission data identified by the corresponding identification information (0068, 0070, 0073 provides for wherein the patch is meant for determining whether or not to request transmission of a segment by the corresponding URL, wherein the determination is based on MPD changes, like a serving node in a better location, for transmitting media segment to the client device); and 	when determination information is updated without a distribution list being updated, send the updated determination information to a receiving device without sending the distribution list (0139 provides for when missing patch information is found/updated without the entire MPD being updated, send the missing patch to a client device/receiving device without sending the full MPD); 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Thomas for updating part of a manifest file on the basis of patch. The partial MPD updates of Thomas, when implemented with the DASH system of the Giladi system, will allow one of ordinary skill in the art to transmit patches detailing changes in the original MPD. One of ordinary skill in the art would be motivated to utilize the partial MPD updates of Thomas with the DASH system of the Giladi system in order provide segment availability without frequent MPD updates. Therefore, the examiner concludes it would 
Regarding Claim 2, the Giladi/Thomas system discloses the device according to claim 1, wherein the one or more processors is further configured to:  	generate the determination information which, when the transmission data is transmittable, indicates that the transmission data is transmittable (Giladi, 0032 provides for generate a defined availability time window/determination information which, when the segment is available/transmittable, indicates that the segment is available),  	generate the determination information which, when the transmission data is not transmittable, indicates that the transmission data is not transmittable (Giladi, 0032 provides for generate a defined availability time window/determination information which, when the segment is unavailable/not transmittable, indicates that the segment is unavailable), and  	send the generated determination information to the receiving device (Thomas, Table 1 and 0139 provides for send the missing patch, wherein the patch updates information such as the availabilityStartTime element). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Thomas for updating part of a manifest file on the basis of patch. The partial MPD updates of Thomas, when implemented with the DASH system of the Giladi system, will allow one of ordinary skill in the art to transmit patches detailing changes in the original MPD. One 
Regarding Claim 3, the Giladi/Thomas system discloses the device according to claim 1, wherein the one or more processors send the distribution list to the receiving device before start of transmission of the transmission data (Giladi, FIG. 2 provides for wherein the DASH server sends the MPD to the DASH client before the DASH client obtains an HTTP response with media content, i.e. start of transmission of the transmission data).
Regarding Claim 4, the Giladi/Thomas system discloses the device according to claim 1, wherein the one or more processors send, to the receiving device, the distribution list having the determination information associated thereto (Giladi, FIG. 2 and 0032 provides for wherein the DASH server sends, to the DASH client, the MPD having a defined availability time window associated thereto).
Regarding Claim 6, the Giladi/Thomas system discloses the device according to claim 1, wherein  	the one or more processors send the distribution list that includes the plurality of pieces of identification information identifying a plurality of pieces of transmission data (Giladi, FIG. 2 and 0020 provides for the DASH server sends the MPD, wherein the MPD includes a plurality of URLs/pieces of identification information identifying a plurality of media segments/transmission data), and  	the plurality of pieces of transmission data represents time-series data in which chronological sequence is fixed (Giladi, 0020 provides for wherein the plurality of media segments represent a four-second part of a live broadcast that has a start time and an end time, i.e. in which a chronological sequence is fixed).
Regarding Claim 7, the Giladi/Thomas system discloses the device according to claim 1, wherein the one or more processors is further configured to:  	receive, from the receiving device, a transmission request for sending the transmission data that has been determined to be requested for transmission based on the determination information (Giladi, FIG. 2, 0020, and 0068 provides for DASH server receives, from DASH client, an HTTP request for sending segments/transmission data that has been determined to be requested for transmission based on elements in the MPD, such as availability); and  	send, to the receiving device, the transmission data as requested in the transmission request (Giladi, FIG. 2, 0020, and 0068 provides for DASH server sends, to the DASH client, the segment in an HTTP response as requested in the HTTP request).
Regarding Claim 15, similar rejection where the transmission device of claim 1 teaches the method of claim 15.
Regarding Claim 16, the Giladi/Thomas system discloses the device according to claim 1 wherein the one or more processors are further configured to:  	detect, every time a certain period of time elapses, whether or not the one or (Giladi, 0032 and 0040-0042 provides for DASH server detects, based on segment duration, whether or not the segment/one or more pieces of transmission data are available/transmittable); and  	generate the updated determination information (Giladi, 0041 and 0046 provides for generate an updated version of the dynamic MPD based on the event-blobs affecting the availability of the segments) without updating the distribution list according to a detection result (Thomas, 0135 and 0139 provides for generating patches to account for the latest dynamic MPD version, wherein the patches are transmitted to the client according to an indirect trigger/detection result). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Thomas for updating part of a manifest file on the basis of patch. The partial MPD updates of Thomas, when implemented with the DASH system of the Giladi system, will allow one of ordinary skill in the art to transmit patches detailing changes in the original MPD. One of ordinary skill in the art would be motivated to utilize the partial MPD updates of Thomas with the DASH system of the Giladi system in order provide segment availability without frequent MPD updates. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the partial MPD updates of Thomas with the DASH system of the Giladi system for the desirable purpose of transmitting manifest file updates to client devices without wasting a considerable amount of bandwidth.
Regarding Claim 17, the Giladi/Thomas system discloses the device according to claim 1, wherein (Giladi, 0020 and 0042 provides for wherein the segment availability time/window size includes the segment lengths with start times and end times, i.e. a range of the one or more pieces of transmission data).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2012/0023254 A1 to Park et al discloses a transmittable media data file that includes range information.
US PGPUB 2017/0230442 A1 to Denoual et al discloses segment-related push policies.
US PGPUB 2018/0367637 A1 to Balazinski et al discloses dynamic MPD files.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477.  The examiner can normally be reached on M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHQUITA D GOODWIN/Examiner, Art Unit 2459